DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-20 are replete with lack of antecedent informalities recite the limitations “the bottom”, “the motion”, and “the page turning mechanism”. The applicant is behooved to review all of the claims for suck lack of antecedent informalities.  

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2009087261A1 in view of Mandel.
WO2009087261A1 discloses a method of hands-free page turning of sheets in a booklet (10), comprising: attaching a magnetic fastener to a target sheet in the booklet; having a page turner apparatus that comprises  a page turning mechanism; (ii) a base plate (1) along the bottom of the housing; (iii) a swing arm (9) comprising a magnet; (iv) one or more motors (37, 38) for operating the motion of the swing arm; (v) a controller system (12) for controlling the one or more motors; (vi) a hands-free actuator (3,5,8) for activating the page turning mechanism, wherein the hands-free actuator is in communication with the controller system; placing the booklet on top of the base plate such that the target sheet is on the right side with a front page of the target sheet facing forward; positioning the magnet of the swing arm on the magnetic fastener on the target sheet; attracting the magnetic fastener such that the target sheet is attached to the swing arm; activating the hands-free actuator; moving the swing arm (9) towards a left side while the target sheet is attached to the swing arm; placing the target sheet on the left side so that a back page of the target sheet is facing forward (see figure 1); in a return stroke, raising the swing arm and moving the swing arm back towards the right side (see figure 4); wherein the booklet comprises a consecutive next sheet immediately behind the target sheet, and wherein the swing arm does not pick up the consecutive next sheet simultaneous with the target sheet via a clip. WO2009087261A1 further discloses wherein the magnetic fastener is attached to a top right corner of the target sheet; wherein the travel speeds comprises a stop in the swing motion of the swing arm, wherein the pause is for a specific duration; wherein the swing arm travels at two or more travel speeds as it moves from right-to-left, wherein the travel speeds are programmed time intervals; wherein the target sheet is a first target sheet and the magnetic fastener is a first magnetic fastener(see figure 5); wherein the booklet comprises a second target sheet that is consecutive to the first target sheet, and wherein a second magnetic fastener is attached to the second target sheet (see figures 5); wherein the return stroke comprises magnetically attaching the magnet on the swing arm to the second magnetic fastener on the second target sheet.; wherein the return stroke further comprises lowering the swing arm; wherein raising of the swing arm in the return stroke causes the magnet to detach from the magnetic fastener on the target sheet; wherein the housing is set such that the front panel is at a tilt angle and wherein the magnetic fastener (9) is attached to a top right corner of the target sheet (see figure 1).
WO2009087261A1 does not disclose the specific use of a housing.
Mandel discloses the use of a page turning device with  a housing (see figure 4) comprising a front panel that allows a book to be placed against the front panel (16).
WO2009087261A1 and Mandel do not disclose the specific use of a pause  specific speeds, specific angles, current consumption, or specific dimensions.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as discloses in WO2009087261A1 to include the housing as disclosed in Mandel and the specific speeds and angles as recited by the applicant in order to provide a page turning device with the ability to prevent pages from bulging.

6.	Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/           Primary Examiner, Art Unit 2837